This was a proceeding upon a ca. sa. returned originally to the County Court, where the proceedings were ordered to be dismissed upon the motion of the defendant, and from this judgment an appeal was taken to the Superior Court. In this court the following specifications on a suggestion of fraud were made by the plaintiff, to wit: "That the defendant, Henry Nunnery, conceals and now is the owner of horses, cows, ton timber (several thousand feet), four mules, notes, judgments and accounts, and that he is also the owner of land or has an interest in land."
The following issues were submitted to the jury (the two first not necessary to be inserted, as the jury found on them for the defendants):
3. Did the defendant own land or any other interest                (29) therein at the time of issuing ca. sa.?
4. Did the defendant convey any land with intent to defraud his creditors since the issuing of the ca. sa.?
5. Did the defendant convey any land with intent to hinder, defraud or delay the plaintiff in this action, since the issuing of the ca. sa.?
The jury found the third, fourth and fifth issues in favor of the plaintiff, that is to say, that the defendant did own land, and did convey land with intent to defraud his creditors since the issuing of the ca. sa.;
and they further found that the defendant did convey land with intent to hinder, delay and defraud the plaintiff in this action, since the issuing of the ca. sa.
Upon the trial the defendant moved to quash the proceedings upon the ground that the ca. sa. was void. The court being of opinion that the defendant had waived any irregularity by joining in the issue tendered by the plaintiff, refused the motion to quash, and for the further reason that the motion to dismiss had been heretofore adjudicated in this Court. Upon the charge of the court the jury returned a verdict in favor of the plaintiff. The defendant then resisted the judgment upon the ground that the finding of the jury was too general and *Page 30 
indefinite. The court overruled the objection, and gave judgment that the defendant be imprisoned, etc. From this judgment the defendant appealed to the Supreme Court.
There is no error in the proceedings of the court below.
After giving bond and joining in an issue of fraud it is too late to take exception to the writ of ca. sa. This is settled by more than one case.
(30)   The defendant's counsel attempted to distinguish this case by insisting that the ca. sa. was not simply irregular, but void; that a void ca. sa. cannot confer jurisdiction, and that jurisdiction could not be acquired by express consent, much less by consent implied from a waiver or neglect to take exception in apt time.
If the court derived its jurisdiction from the ca. sa., there would be force in the argument. But jurisdiction of the subject-matter is conferred by law; the ca. sa. and bond are only the means of process to bring the party into court. Any defect in process may be waived.
The argument proves too much, if the court, when a ca. sa. is void, has no jurisdiction and the proceeding is a nullity. Debtors who have taken the oath and been discharged may be arrested again; and should they rely upon the discharge, the answer will be, it is a nullity; the ca. sa. was void, and the court had no jurisdiction.
The next objection is that the specification was too vague, as no particular land was set out. Specifications are not required by statute, but have been adopted by the courts to aid defendants and inform them to what to direct their proofs.
If a specification be not sufficiently certain, and a defendant, beforeissue joined, objects to it, and the court should refuse to require it to be made certain, it would be error. But if a defendant does not object, and goes to trial, it is too late — he has taken his chance. The verdict cures the defect, for it must be taken for granted that evidence was offered which proved that the defendant had conveyed some particular land with an intent to defraud, otherwise a verdict could not have been rendered. The rule is that a verdict cures all omissions or defects which must have necessarily been passed upon by the jury.
A declaration in trespass for breaking the plaintiff's close in the county of Wake, is not too general, unless by special plea *Page 31 
the plaintiff is forced to reassign. So, trespass for an              (31) assault is not too general, if defendant will go to trial on the general issue.
The last objection is that the verdict is too vague because it does not describe any particular land, or find that the value is over $10. The verdict is responsive to the issue. But it was argued that the land should have been identified to enable the defendant to make a "full and fair disclosure."
The law punishes the defendant for his fraud by imprisonment; it does not undertake to enable him, by a verdict, to make a "full and fair disclosure." When he applies a second time for the benefit of "the act," he is to make a clear conscience, under the penalty of a second imprisonment.
If the specification and verdict be certain, and the defendant makes a disclosure coming fully up to it, still, if the plaintiff is able to show any other property which has been fraudulently conveyed, the defendant will be again imprisoned until he makes a "full and fair disclosure," which is a condition precedent to his discharge.
The other ground is equally untenable. The act does not allow a debtor to convey, with an intent to defraud, land or any other visible property to the value of one cent. It provides, if the debtor has no visible estate, real or personal, and shall make oath that he hath not the worth of $10 in any worldly substance, either in debts owing to him or otherwise, over and above his wearing apparel, etc., and that he hath not at any time since his imprisonment or before, directly or indirectly, sold or otherwise disposed of any part of his real or personal estate, to defraud, etc.
This language need only to be read to be understood.
PER CURIAM.                                 Judgment affirmed.
(32)